 Case 19-09015      Doc 53    Filed 02/21/20 Entered 02/21/20 14:13:36   Desc Main
                                Document     Page 1 of 4




           IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF IOWA
  In re:
  VEROBLUE FARMS USA, INC. et al.               Chapter 11 Bankruptcy
                  Debtors.
                                                Case No. 18-01297


  VEROBLUE FARMS USA, INC. et al,               Adv. Case No. 19-09015

                     Plaintiffs,
  vs.
  CASSELS BROCK & BLACKWELL
  LLP,
                      Defendant.



           MEMORANDUM AND ORDER RE MOTION TO DEEM
           ADMITTED AND MOTION TO COMPEL DISCOVERY

        This matter came on for telephonic hearing on February 20, 2020. Plaintiff,

Veroblue Farms USA, Inc. (“VBF”) filed a Motion to Compel against Defendant,

Cassels Brock & Blackwell LLP (“Cassels”). Dan Childers and Robert Lang

appeared for VBF. Michael and Brandon Schwartz appeared for Cassels. VBF

requests Cassels to provide complete answers to Interrogatories, Requests for

Production, and Requests for Admission. VBF also filed a Motion to ask the Court

to Deem Admitted all of Requests for Admission.
 Case 19-09015     Doc 53    Filed 02/21/20 Entered 02/21/20 14:13:36     Desc Main
                               Document     Page 2 of 4



      VBF argues that Cassels has failed to produce any documents relying on

privilege claims. Cassels has yet to submit a privilege log. Under Federal Rule of

Civil Procedure Rule 26, “When a party withholds information otherwise

discoverable by claiming that the information is privileged or subject to protection

as trial-preparation material, the party must: “[…] describe the nature of the

documents, communications, or tangible things not produced or disclosed—and do

so in a manner that, without revealing information itself privileged or protected,

will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii).

Cassels has failed to provide any support regarding its claims of privilege.

      Cassels has also raised issues of relevance. This Court views the standard of

relevance during discovery as broader than in the context of admissibility. See In

re Lyons, Adv. No. 12-9113, 2013 WL 5726718, at *2 (Bankr. N.D. Iowa Oct. 21,

2013). “Relevant information need not be admissible at trial if the discovery

appears reasonably calculated to lead to the discovery of admissible

evidence.” Id. “Relevancy is broadly construed, and a request for discovery

should be considered relevant if there is ‘any possibility’ that the information

sought may be relevant to the claim or defense of any party.” Moses v.

Halstead, 236 F.R.D. 667, 671 (D. Kan. 2006) (footnote omitted).

      WHEREFORE, upon consideration of the Motions and statements, the

Court finds that the Motion to Compel should be and is hereby GRANTED.
 Case 19-09015    Doc 53    Filed 02/21/20 Entered 02/21/20 14:13:36       Desc Main
                              Document     Page 3 of 4



      FURTHER, the Motion to Deem Admitted is DENIED, but the Court

requests Cassels to amend their Admissions in compliance with Fed. R. Civ. P. 8 b.

      IT IS FURTHER ORDERED THAT:

      1. Within 21 days, Defendant Cassels Brock & Blackwell, LLP, will

         provide supplemental, and complete answers and produce all requested

         documents for:

            a. Defendant’s Answers to Interrogatories, Nos. 1, 2, 4, 5, 6, 9, 11,

               12, 15, 19, 22, 23, 25, and 27, and such supplemental answers to

               interrogatories shall be signed by counsel and verified by

               Defendant.

            b. Defendant’s Response to Plaintiff’s First Requests for Production,

               Nos. 1 through 20, as well as Defendant’s Response to Plaintiff’s

               Second Requests for Production response, No. 1; and

            c. Defendant’s Response to Plaintiff’s Requests for Admission, Nos.

               2, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, 18, 19, 25, 26, 29, 33-36 (sic), 37

               (sic), 38 (sic), at 49-51 (sic).

      2. The parties have not entered into a Protective Order because they could

         not come to agreement on terms regarding venue and jurisdiction. This

         Court Orders that the standard Protective Order in the local rules shall

         apply but should also contain a clause stating that “whatever personal
Case 19-09015   Doc 53    Filed 02/21/20 Entered 02/21/20 14:13:36     Desc Main
                            Document     Page 4 of 4



       jurisdiction arguments parties have at this moment are preserved and will

       not be deemed waived by producing documents and answering

       discovery.”

    3. Cassels shall respond more specifically to VBF Requests for Admissions.

       Cassels shall either admit, deny, say it is unable to do so and explain

       what information it needs to make that determination. If a request is

       partially admitted and partially denied, Cassels shall specify which part is

       admitted and which part is denied. Cassels must address all parts of each

       of VBF’s Request for Admissions.

    4. To the extent the VBF Motion to Compel seeks Court intervention to

       compel deposition attendance, that portion of the Motion is continued

       until after all written discovery is completed. At that time, the parties

       will request a telephonic hearing if Court intervention is still needed.

    Dated and Entered:
     February 21, 2020


                              __________________________________
                              THAD J. COLLINS
                              CHIEF BANKRUPTCY JUDGE
